Exhibit 10.6

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement (this “Agreement”), effective on March 7, 2014, is
between EnLink Midstream Partners, LP, a Delaware limited partnership
(the “Company”), and                      (“Indemnitee”), a director or an
officer of the General Partner (as defined below).

 

RECITALS:

 

1.              Indemnitee is a director, manager or officer of EnLink Midstream
GP, LLC, the general partner of the Company (the “General Partner”).

 

2.              The General Partner manages the business and affairs of the
Company.

 

3.              As a condition to Indemnitee becoming a director, manager or
officer of the General Partner (or continuing in that role), the Company has
agreed to provide the indemnities and insurance and to advance expenses to
Indemnitee as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the promises contained herein, the parties
agree as follows:

 

1.             Indemnity of Indemnitee.

 

(a)           To the fullest extent permitted by law, but subject to the
limitations provided in this Agreement, the Company will indemnify and hold
Indemnitee harmless, from and against any and all losses, claims, damages,
liabilities, expenses (including legal fees and expenses), judgments, fines,
ERISA excise taxes, penalties, interest, settlements or other amounts arising
from any and all threatened, pending or completed claims, demands, actions,
suits or proceedings, whether civil, criminal, administrative or investigative,
and whether formal or informal and including appeals (hereinafter, a
“proceeding”), in which Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise, because Indemnitee is or was a director,
manager or officer of the General Partner or the Company, or is or was serving
at the request of the General Partner or the Company as a manager, managing
member, general partner, director, officer, fiduciary, or trustee of any other
entity, organization or person of any nature, including service with respect to
employee benefit plans, and acting (or refraining to act) in such capacity on
behalf of or for the benefit of the Company or the General Partner. 
Notwithstanding the above, the Company will not indemnify Indemnitee under this
Agreement or otherwise if there has been a final and non-appealable judgment
entered by a court of competent jurisdiction determining that, in respect of the
matter for which Indemnitee is seeking indemnification, Indemnitee acted in bad
faith or engaged in fraud, willful misconduct, or in the case of a criminal
matter, acted with knowledge that Indemnitee’s conduct was unlawful.

 

(b)           To the fullest extent permitted by law, the Company shall timely
pay the expenses (including legal fees and expenses) incurred by Indemnitee in
defending any proceeding for which indemnity is provided under section 1(a). 
The Company shall pay the expenses or reimburse Indemnitee for expenses paid by
Indemnitee promptly following

 

--------------------------------------------------------------------------------


 

presentment in writing with reasonable detail.  The Company’s obligation to pay
Indemnitee’s expenses will cease upon entry of a final and non-appealable
judgment by a court of competent jurisdiction determining that Indemnitee is not
entitled to be indemnified under the terms of this Agreement for the matter for
which Indemnitee is seeking indemnification.

 

(c)           If a claim under paragraph (a) or (b) of this section is not paid
in full by the Company within 45 days after a written claim has been received by
the Company, Indemnitee may, at any time thereafter, bring suit against the
Company to recover the unpaid amount of the claim.  The Company will bear the
burden to show that indemnification or advances are not required under this
Agreement.  Indemnitee is also entitled to recover the expenses incurred to
prosecute such claim to the extent he or she is successful in establishing his
or her right to indemnification or to the advancement of expenses.

 

(d)           The termination of any proceeding to which Indemnitee is a party
by judgment, order, settlement, or conviction, or upon a plea of nolo contendere
or its equivalent, does not create a presumption that Indemnitee failed to meet
any standard of conduct required for reimbursement, but specific determinations,
findings or admissions will be given effect under this Agreement.

 

2.             Maintenance of Insurance.

 

(a)           Subject only to the provisions of Section 2(b) hereof, so long as
Indemnitee serves as a director or officer of the Company or the General Partner
(or shall continue at the request of the Company to serve as a manager, managing
member, general partner, director, officer, fiduciary, or trustee of another
entity, person, or organization, including service with respect to employee
benefit plans) and thereafter so long as Indemnitee may be subject to any
possible claim or threatened, pending or completed action, suit or proceeding,
whether civil, criminal or investigative, because Indemnitee was a director or
officer of the Company or the General Partner (or served in any of said other
capacities), the Company will maintain in effect for the benefit of Indemnitee
one or more valid, binding and enforceable policies of directors’ and officers’
liability insurance (the “D & O Insurance”) providing coverage comparable to
that provided by similarly situated companies.  The Company will review its D &
O Insurance each year and update the plans as required to meet this section.

 

(b)           The Company is not required to maintain said policy or policies of
D & O Insurance in effect if the Board of Directors of the General Partner
determines that (i) the premium cost for such insurance is substantially
disproportionate to the amount of coverage, (ii) the coverage provided by such
insurance is so limited by exclusions that there is insufficient benefit from
such insurance or (iii) said insurance is not otherwise reasonably available;
provided, however, that in the event the then Board of Directors makes such a
judgment, the Company shall purchase and maintain in force a policy or policies
of D & O Insurance in the amount and with such coverage as the Board of
Directors determines to be reasonably available.

 

2

--------------------------------------------------------------------------------


 

3.             Continuation of Indemnity.

 

The obligations of the Company under this Agreement apply to any and all claims
made after the date of this Agreement regardless of when the facts upon which
such claims are based occurred, including times before the date hereof. All
agreements and obligations of the Company contained in this Agreement shall
continue during the period Indemnitee is a director or officer of the Company or
the General Partner (or is serving at the request of the Company as a manager,
managing member, general partner, director, officer, fiduciary, or trustee of
another entity, person, or organization (including service with respect to
employee benefit plans) and shall continue as to an Indemnitee who has ceased to
serve in such capacity and inure to the benefit of the heirs, successors,
assigns and administrators of Indemnitee.

 

4.             Contribution.

 

If the full indemnification provided in Section 1 is not paid to an Indemnitee
because such indemnification is prohibited by law, then in respect of any actual
or threatened proceeding in which the Company or the General Partner is jointly
liable with Indemnitee (or would be if joined in such proceeding) the Company
shall contribute to the amount of expenses incurred by Indemnitee for which
indemnification is not available in such proportion as is appropriate to reflect
(i) the relative benefits received by the Company and the General Partner on the
one hand and Indemnitee on the other hand from the transaction from which such
proceeding arose and (ii) the relative fault of the Company or the General
Partner on the one hand and of Indemnitee on the other in connection with the
events that resulted in such expenses, as well as any other relevant equitable
considerations.  The relative fault of the Company (which shall be deemed to
include the Company’s and the General Partner’s other directors, officers and
employees) on the one hand and of Indemnitee on the other hand shall be
determined by reference to, among other things, the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent the
circumstances resulting in such expenses.  The Company agrees that it would not
be just and equitable if contribution pursuant to this section were determined
by any method of allocation which does not take account of the foregoing
equitable considerations.

 

5.             Notification and Defense of Claim.

 

Indemnitee shall notify the Company as soon as practicable after receipt by
Indemnitee of actual knowledge of any proceeding that may result in Indemnitee
making an indemnification claim under this Agreement.  However, the failure of
Indemnitee to give timely notice will not relieve the Company’s obligations
hereunder except to the extent the Company is actually prejudiced by the delay
or failure to provide notice.  With respect to any proceeding as to which
Indemnitee has provided notice:

 

(a)           The Company will be entitled to participate at its own expense;
and

 

(b)           Except as otherwise provided below, the Company may assume the
defense of any proceeding with counsel reasonably satisfactory to Indemnitee. If
the Company elects to assume the defense, then after notice to Indemnitee, the
Company will not be liable to Indemnitee under this Agreement for any legal or
other expenses subsequently incurred by Indemnitee in connection with the
defense, other than reasonable costs of investigation, including an
investigation in connection with determining whether there exists a conflict of

 

3

--------------------------------------------------------------------------------


 

interest of the type described in clause (ii) of this paragraph, or as otherwise
provided in this paragraph. Indemnitee has the right to employ his or her
counsel in any proceeding, but the fees and expenses of such counsel incurred
after the Company notifies Indemnitee of its assumption of the defense will be
at Indemnitee’s sole expense.  However, the Company will bear Indemnitee’s
expenses incurred after the Company notifies Indemnitee of its assumption of the
defense if: (i)  the Company authorizes Indemnitee’s employment of counsel or
incurrence of other expenses; (ii) Indemnitee, with the advice of counsel,
reasonably determines that there is a conflict of interest between the Company
and Indemnitee that is reasonably likely to materially and adversely impact the
conduct of Indemnitee’s defense or (iii)  the Company does not employ counsel to
assume the defense of such action within a reasonable time after the Company’s
election to assume the defense.  The Company may not assume the defense of any
action, suit or proceeding brought by or on behalf of the Company or as to which
Indemnitee makes the determination described in clause (ii) of this paragraph.

 

(c)           The Company is not obligated to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim without the
Company’s written consent. The Company may not settle any action or claim in any
manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent. Neither the Company nor Indemnitee may
unreasonably withhold their consent to any proposed settlement.

 

6.             Undertaking to Repay Expenses.

 

If a court determines that Indemnitee is not entitled to, or the Company is not
obligated to pay, any amounts paid by the Company to Indemnitee under this
Agreement, Indemnitee must repay the Company those amounts so paid or advanced
within 30 days following such determination.  In addition, to the extent that
the Company assumes or reimburses any expenses, Indemnitee hereby assigns to the
Company any rights to indemnification for those expenses that may arise from any
other party (including any insurance proceeds) and agrees to pay to the Company
any amounts that Indemnitee receives as reimbursement of those same expenses.

 

7.             Notice.

 

Any notice to the Company shall be in writing and directed to EnLink Midstream
Partners, LP, 2501 Cedar Springs, Dallas, Texas 75201, Attention: Corporate
Secretary (or such other address as the Company shall designate in writing to
Indemnitee).  Any notice to Indemnitee shall be in writing and directed to the
address included on the signature page to this Agreement.  Notices are effective
upon receipt.

 

8.             Severability.

 

If any provision of this Agreement is found to be invalid, illegal or
unenforceable for any reason whatsoever:

 

(a)           the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
Section of this Agreement

 

4

--------------------------------------------------------------------------------


 

containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) will not be affected or
impaired in any way; and

 

(b)           to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) must be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

9.             Indemnification Under this Agreement Not Exclusive.

 

(a)           The rights to indemnification and to the advancement of expenses
provided by this Agreement are in addition to and not exclusive of any other
rights to which Indemnitee may be entitled under any statute, any provision of
the Company’s or the General Partner’s organizational or governing documents, or
any other agreement, any vote of members or directors, or otherwise, both as to
action in Indemnitee’s official capacity and as to action in another capacity
while holding such office.  To the extent that a change in law (whether by
statute or judicial decision) permits greater indemnification under any statute,
agreement, organizational document or governing document than would be afforded
currently under this Agreement, it is the intention of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.

 

(b)           It is the intention of the parties in entering into this Agreement
that the insurers under any D & O Insurance policy will be obligated to pay any
claims by Indemnitee that are covered by such policy. However, the obligations
of the insurers to the Company or Indemnitee shall not be deemed reduced or
impaired in any respect by virtue of the provisions of this Agreement.

 

10.           Miscellaneous.

 

(a)           This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Delaware.

 

(b)           This Agreement is binding upon Indemnitee and upon the Company,
their respective successors and assigns, and inures to the benefit of Indemnitee
and his or her heirs, executors, personal representatives and assigns, and to
the benefit of the Company, its successors and assigns.  If the Company merges
or consolidates with another entity, organization or person, or sells, leases,
transfers or otherwise disposes of all or substantially all of its assets to
another entity, organization or person (in one transaction or series of
transactions), (i) the Company shall cause the successor in the merger or
consolidation or the transferee of the assets that is receiving the greatest
portion of the assets or earning power transferred pursuant to the transfer of
the assets, to assume all of the Company’s obligations under and agree to
perform this Agreement either by operation of law or by agreement in form and
substance satisfactory to Indemnitee, and (ii) the term “Company” whenever used
in this Agreement shall thereafter mean and include any such successor or
transferee.

 

5

--------------------------------------------------------------------------------


 

(c)           As used in this Agreement, no matter adjudicated by a court order
will be “determined” or “ultimately determined,” and no matter will be a “final
disposition” unless and until (i) the time to appeal, petition for writ of
certiorari, or otherwise seek further review or to move for reargument,
rehearing or reconsideration of the order has expired and no appeal, petition
for writ of certiorari or other review, or proceedings for reargument,
rehearing, or reconsideration are pending, or (ii) if an appeal, petition for
writ of certiorari, or other request for review or reargument, rehearing or
reconsideration thereof is allowed and has been sought, such order has been
affirmed by the highest court to which such order was appealed or review thereof
has been denied by the highest court from which a writ of certiorari, or other
request for review or reargument, rehearing, or reconsideration was sought, and
the time to take any further appeal, to petition for writ of certiorari or to
otherwise seek review, or to move for reargument, rehearing, or reconsideration
has expired.

 

(d)           Except as provided below, no amendment, modification, termination
or cancellation of this Agreement is effective unless in writing and signed by
both of the parties. However, the Company may amend this Agreement from time to
time without Indemnitee’s consent to the extent the Company determines that it
is necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder. 
Amendments under this paragraph (d) may result in a reduction of benefits
provided hereunder and/or other unfavorable changes to Indemnitee. Any reduction
in benefits or other changes that are unfavorable to Indemnitee will only be
those required to comply with Section 409A of the Code and the regulations
promulgated thereunder.

 

(e)           This Agreement provides for the indemnification of, and/or
purchase of insurance policies providing for payments of, expenses and damages
incurred with respect to bona fide claims against Indemnitee, as a service
provider, and the Company, as the service recipient, in accordance with Treas.
Reg. Section 1.409A-1(b)(10).  The Agreement does not provide for the deferral
of compensation.  The Agreement must be construed consistently, and limited in
accordance with, the provisions of such regulation.

 

(f)           This Agreement supersedes any prior written Indemnification
Agreement entered into between Indemnitee and the Company or the General
Partner.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
day and year first above written.

 

 

ENLINK MIDSTREAM PARTNERS, LP

 

By:

EnLink Midstream GP, LLC

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

Name:

 

 

Address:

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------